                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RYAN VIGIL,

       Plaintiff,

v.                                                                    Civ. No. 17-656 SCY/KK

ANTHONY DELFIN, EDDIE TUDOR,
individually and in their official capacities,
and ENERGY, MINERALS, AND NATURAL
RESOURCE DEPARTMENT, a cabinet
department of the STATE OF NEW MEXICO,

       Defendants.

                   MEMORANDUM OPINION AND ORDER
        GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
       AND DENYING PLAINTIFF’S MOTION TO SUPPLEMENT COMPLAINT

       Plaintiff is a firefighter who claims that, without offering him any due process,

Defendants Anthony Delfin, Eddie Tudor, and the Energy Mineral and Natural Resource

Department (“EMNRD”) made a decision to fire him in 2014 and, in later years, illegally refused

to re-hire him. See Doc. 1-2 (Complaint). Plaintiff also seeks to supplement his complaint to

include allegations that, this past year, the new head of the EMNRD, Donald Griego, has

unconstitutionally interfered with his ability to maintain employment elsewhere. Doc. 42.

Defendants have moved for summary judgment, arguing that Plaintiff has not established a

violation of his liberty or property rights and, therefore, cannot prevail on his claims under the

Fourteenth Amendment of the United States Constitution. Doc. 18. Defendants further argue that

Plaintiff cannot obtain injunctive relief under the New Mexico Constitution because he has no

property right and cannot prevail on his claim for breach of implied written contract because no

written contract existed. Id. The individual Defendants also separately assert qualified immunity.

Finally, Defendants oppose Plaintiff’s motion to supplement his complaint. Doc. 44.

                                                  1
          The Court concludes that no reasonable juror could find that Plaintiff suffered an adverse

employment action in 2014 that would give rise to due process protections and that, subsequent

to 2014, no reasonable juror could conclude that Plaintiff had a property right. Therefore, the

Court grants Defendants’ motion for summary judgment with regard to Plaintiff’s first claim

(violation of Fourteenth Amendment right to due process) and third claim (injunctive relief under

the New Mexico Constitution). Plaintiff’s second claim (Fourteenth Amendment deprivation of

liberty) fails because Defendants did not publish the statements about which Plaintiff complains.

Plaintiff’s fourth claim (breach of implied written contract) fails because Plaintiff has not

provided evidence of a written contract that Defendants breached. Because the Court grants

Defendants’ motion on these bases, it need not consider the individual defendants’ qualified

immunity arguments. With regard to Plaintiff’s motion seeking to supplement his complaint,

Plaintiff has failed to allege that Mr. Griego violated a clearly established constitutional right. As

a result, Plaintiff’s proposed amendments would be futile and the Court therefore denies

Plaintiff’s motion to supplement. Accordingly, this lawsuit is hereby dismissed with prejudice.

I.      FACTUAL BACKGROUND1

          The Forestry Division of the EMNRD is responsible for wildfire management in New

Mexico and includes several districts, including the Las Vegas Forestry District. Doc. 1-2

(“Compl.”) ¶ 6; Doc. 21-1 at 1, Doc. 1-2 at 3. During the relevant time period, Defendant

Anthony Delfin was the State Forester and subsequently the Deputy Secretary of EMNRD.

Compl. ¶ 4. Defendant Eddie Tudor was Deputy State Forester. Compl. ¶ 5. In these roles, Mr.

Delfin and Mr. Tudor were responsible for overseeing the EMNRD’s Forestry Division as well

as the local Forestry Districts. Compl. ¶¶ 4-5. Proposed Defendant Donald Griego served as State



1
    Except as otherwise noted, the following facts are undisputed.

                                                       2
Fire Management Officer during the time period at issue in Plaintiff’s initial complaint and, in

2017, he replaced Mr. Delfin as State Forester. Doc. 42-1 (“Proposed Suppl. Compl.”) ¶ 5A.

        Plaintiff worked as an Emergency Firefighter/Administratively Determined (EF/AD) for

the Las Vegas District for eight straight fire seasons, beginning in 2006. Pl. Aff. ¶ 8 (Doc. 21-1).

In 2013, Plaintiff became qualified as a Strike Team Leader. Pl. Aff. ¶ 4. From July 19, 2014

until August 30, 2014, in connection with his employment with the Las Vegas District, Plaintiff

worked fighting fires in the State of Washington. Compl. ¶¶ 13-15.2 No indication exists that,

after this assignment, Plaintiff performed any other firefighter work in 2014, or that any

additional firefighter work was needed in 2014.

        Plaintiff presents evidence that various supervisors praised his work. See Compl. ¶ 16; Pl.

Aff. ¶ 6. Nonetheless, Plaintiff asserts that, as early as September 2014, Mr. Griego informed

him that a grievance might be filed against him and that, if this happened, Mr. Griego would let

Plaintiff know. Pl. Aff. ¶ 9; Compl. ¶ 17.3 Because no one informed him in 2014 that a grievance

had actually been filed, Plaintiff says he assumed in 2014 that no such grievance had been filed.

Compl. ¶ 19. However, on January 27, 2015, Plaintiff claims that Defendants, through Eugene

Pino (Las Vegas District Fire Management Officer), told him that the Las Vegas District would

no longer take his application to be an Emergency Firefighter/AD. Pl. Aff. ¶ 10; Compl. ¶ 20.

        Plaintiff says he then called Mr. Griego, who told him Mr. Delfin made the decision to

keep the District from re-hiring him based on a complaint filed by another AD firefighter.



2
  Because Plaintiff explicitly incorporated paragraphs 8-54 of his complaint in his affidavit, see Pl. Aff. ¶
2, the Court considered these portions of Plaintiff’s complaint for summary judgment purposes. See
Lantec, Inc. v. Novell, Inc., 306 F.3d 1003, 1019 (10th Cir. 2002) (a verified complaint may be considered
for purposes of summary judgment).
3
  Plaintiff initially indicated that he was told about the grievance in October 2014. Pl. Aff. ¶ 9; Compl. ¶
17. More recently, however, Plaintiff discovered evidence that indicates he first learned of this grievance
in September 2014. Pl. Supplemental Aff. ¶ 5 (Doc. 35-2).

                                                     3
Compl. ¶ 21; see also Pl. Aff. ¶ 10. Plaintiff says Mr. Griego further informed him that there had

been an investigation. Compl. ¶ 22. This prompted Plaintiff to send a January 27, 2015 email to

Mr. Griego and Mr. Tudor noting that he had not previously been informed about an

investigation and requesting all “records and documents used in the investigation” as well as a

list of all witnesses who were interviewed, and the ultimate findings and conclusions reached.

See Doc. 21-1 Ex. B; see also Compl. ¶ 24.

       The next day, Mr. Tudor responded via email that “[n]o formal investigation was

conducted, so there are no documents available to provide you.” Pl. Aff. ¶ 16(a); Compl. ¶ 25;

see also Doc. 21-1 Ex. B. He then provided the names of three witnesses who were interviewed

and noted that “the New Mexico State Forestry Division’s Fire Policy and Procedures Manual

(3.12.4 Hiring) states that ‘[t]he Division employs emergency fire fighters/ADs based on the

Division’s needs, not on the emergency fire fighter’s/AD’s need. At no time shall emergency fire

fighters/ADs consider emergency incident assignments as their primary means of financial

support or a permanent job with guaranteed hours or benefits.’” Doc. 21-1 Ex. B. Finally,

Defendant Tudor informed Plaintiff that he could apply for the 2015 fire season. Id.

       Two days later, Mr. Pino reiterated to Plaintiff that, although they were letting him apply

for the 2015 fire season, he would not be hired because of Mr. Delfin’s decision. Compl. ¶ 26;

see also Pl. Aff. ¶ 10. Plaintiff applied on February 3, 2015, but was not hired. Compl. ¶ 28.

       As a result, Plaintiff, through counsel, sent an April 3, 2015 letter to Mr. Griego

complaining about Defendants’ treatment of Plaintiff and asking that Plaintiff be provided an

opportunity to refute the allegations that had been made against him. Def. Ex. E (Doc. 18-5). Mr.

Delfin responded in a letter dated April 9, 2015. Def. Ex. A (Doc. 18-1). Mr. Delfin stated that,

based on complaints stemming from Plaintiff’s work in Washington State, “[t]he Division cannot



                                                 4
employ Mr. Vigil because he poses too great a liability to the Division.” Id. at 5. Mr. Delfin

summarized the complaints as follows:

       [Plaintiff] had conflict with the team members, demeaned permanent Forestry
       Division employees, displayed favoritism toward employees that he had worked
       with in the Las Vegas District office, told crew members how to fill out their
       timesheets in a specific way that did not accurately reflect the hours that they
       worked, or had crew members change their timesheets after they had been signed
       by a division supervisor, that he had the crew members violate the work/rest ratio
       in a manner that was unsafe, and finally had crew members drive in violation of
       state and federal guidelines and when they had little to no sleep.

Def. Ex. A at 3. He then stated that the Forestry Division had conducted an investigation that

appears to have consisted of five interviews of unidentified persons, all of whom confirmed the

allegations. Id. Mr. Delfin next provided further detail about the allegations and concluded “there

is credible evidence to support the allegations in the complaint.” Id. at 3-5. With regard to why

the Division did not take any disciplinary action against Plaintiff, Mr. Delfin explained, “[t]hese

allegations came to the Division’s attention after [Plaintiff] was no longer employed and after the

fire season . . . [i]f the Division had the ability to discipline him, it would have done so for

misconduct.” Id. at 5. Although the letter did not contain a threat of prosecution, Mr. Delfin

stated, “[t]he alteration of the timesheets constitutes a fourth degree felony.” Id. at 4.

       Sometime after Plaintiff received this letter, he sent a letter to New Mexico Governor

Susana Martinez requesting her assistance and asserting that he had documentation that would

demonstrate the complaints against him were inaccurate. See Def. Ex. B (Doc. 18-2). On July 15,

2015, EMNRD Cabinet Secretary David Martin responded to this letter. See Def. Ex. A (Doc.

18-1 at 1). In addition to summarizing portions of the April 9, 2015 letter from Mr. Delfin, this

letter addressed Plaintiff’s lack of due process complaints as follows:

       You are not an employee in a career appointment. The nature of the
       Administratively Determined Fire Fighter positions is that they are emergency
       temporary positions used when additional fire fighters are needed. There is no

                                                   5
       guarantee that you will be hired consistently from one season to another. The
       Conditions of Hire Agreement that you signed states that the Division may hire
       emergency firefighters whenever it becomes necessary to cope with a sudden and
       unexpected nature and is purely temporary in duration. (Attachment B). Since you
       are not a permanent career employee, you are not entitled to the due process
       protections to which career employees are entitled. You acknowledged this by
       signing the 2014 Emergency Firefighter/Administratively Determined (AD)
       Staffing Plan Guidance Documents on February 3, 2014.

Def. Ex. A at 1-2. The 2014 Emergency Firefighter/Administratively Determined (AD) Staffing

Plan Guidance Documents Plaintiff signed on February 3, 2014 stated in relevant part:

       CONDITIONS OF HIRE

       EMNRD, Forestry Division may hire emergency firefighters/ADs whenever it
       becomes necessary to cope with a sudden and unexpected emergency caused by a
       fire or extreme fire potential. Such hiring is of an uncertain nature and is purely
       temporary in duration.

       ...

       DISCIPLINARY ACTION

       Failure to adhere to this Staffing Plan, the Forestry Division Fire Policy and
       Procedures Manual, EMNRD Policies and Procedures, or the Governor’s Code of
       Conduct may result in disciplinary action. Depending on the seriousness of the
       offense, disciplinary actions can vary from a verbal warning up to and including
       termination of employment. Districts shall document verbal warnings and shall
       provide individuals written documentation of other disciplinary actions or
       termination of employment.

       ...

       HIRING
       At the beginning of each fire season, districts shall review the applications
       received and select applicants based on: 1) firefighting qualifications, experience,
       and training; 2) documented performance, if prior applicant; 3) overall attitude
       and work ethic, if prior applicant; 4) acceptance of the Division’s 2-hour “fill or
       kill” concept for incident call out; and 5) willingness to staff either hand crews,
       engines, or dispatch offices, depending on the need and circumstances of a district
       or incident.

       ...




                                                6
        Emergency firefighters are employed based on the Forestry Division’s needs, not
        on the emergency firefighter’s need. At no time should emergency firefighters
        consider emergency incident assignments as their primary means of financial
        support or a permanent job with guaranteed hours. Emergency firefighters are not
        eligible for unemployment or unemployment benefits.

Doc. 18-1 at 6-8; Doc. 21-1 at 11.

        Plaintiff applied for an Emergency Firefighter position with the Las Vegas District in

2016 and 2017, with the Socorro District in 2016, and with the Returning Heroes Wildland

Firefighter Program in 2016. Compl. ¶¶ 42-46; Pl. Aff. ¶ 24. He was not, however, hired for any

of these positions. Id.

II.   PROCEDURAL HISTORY

        On March 10, 2017, Plaintiff filed suit in state court against Defendants for damages and

injunctive relief. Compl. ¶ 1. Plaintiff alleges that Defendants “interfered with [his] employment,

preventing him from earning a living and following his profession” and that they took these

actions “without giving him the opportunity to contest specious allegations . . . and to clear his

name.” Id. On June 19, 2017, Defendants removed the lawsuit to this Court on the basis of

federal question jurisdiction. See Doc. 1.

        Plaintiff raises four claims for relief in his complaint. Doc. 1-2 at 17. Specifically, he

asserts that Defendants’ actions violated: (1) his right to due process under the Fourteenth

Amendment; (2) his right to liberty under the Fourteenth Amendment; (3) Article II, § 18 of the

New Mexico Constitution; and (4) an implied written contract established by Defendants’ Fire

Policy and Procedures Manual (FPPM) and other rules, policies, and law. Id.

        On September 15, 2017, Defendants moved for summary judgment on all four of

Plaintiff’s claims. Doc. 18. Because Defendants asserted a qualified immunity defense in their

summary judgment motion, the Court granted Defendants’ motion to stay discovery. Doc. 23.



                                                   7
Plaintiff then requested limited discovery pursuant to Fed. R. Civ. P. 56(d), which the Court

granted in part. See Fed. R. Civ. P. 56(d) (allowing for limited discovery relating to a summary

judgment motion “when facts are unavailable to the nonmovant”); Doc. 24, Doc. 30. The parties

were subsequently given an opportunity to supplement their summary judgment briefing

following completion of the Rule 56(d) discovery. See Doc. 30; Doc. 35 (Plaintiff’s Supp. Resp.

Brief).

          Nearly four months after briefing was completed on Defendants’ summary judgment

motion, Plaintiff moved to supplement his complaint pursuant to Fed. R. Civ. P. 15(d). See Doc.

42. Rule 15(d) provides that “[o]n motion and reasonable notice, the [C]ourt may, on just terms,

permit a party to serve a supplemental pleading setting out any transaction, occurrence, or event

that happened after the date of the pleading to be supplemented.” Fed.R.Civ.P 15(d) (emphasis

added). In his motion, Plaintiff seeks to supplement his complaint by adding Mr. Griego as a

defendant for alleged “actions which have taken place after the filing of the complaint, namely in

June and July of this year [2018].” Doc. 42 at 1. While Plaintiff seeks to add Mr. Griego as a

defendant, he does not raise any new claims for relief in his proposed supplemental complaint.

See Doc. 42-1.

III. APPLICABLE LEGAL STANDARDS

   A. Summary Judgment

          “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). There is no genuine dispute as to any material fact unless the evidence is such that

a reasonable jury could return a verdict for the non-moving party. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A dispute is genuine “if there is sufficient evidence on each side



                                                 8
so that a rational trier of fact could resolve the issue either way,” and it is material “if under the

substantive law it is essential to the proper disposition of the claim.” Becker v. Bateman, 709

F.3d 1019, 1022 (10th Cir. 2013) (internal quotation marks omitted). In reviewing a motion for

summary judgment, the Court views the evidence and all reasonable inferences therefrom in the

light most favorable to the non-moving party. S.E.C. v. Thompson, 732 F.3d 1151, 1156-57 (10th

Cir. 2013) (quotation omitted). Initially, the party seeking summary judgment has the burden of

showing that there is no genuine dispute as to any material fact. See Shapolia v. Los Alamos

Nat’l Lab., 992 F.2d 1033, 1036 (10th Cir. 1993). Once the moving party meets its burden, the

non-moving party must show that genuine issues remain for trial. Id.

    B. Motions to Supplement under Fed. R. Civ. P. 15(d)

        Because supplemental pleadings “set forth new facts in order to update [an] earlier

pleading”, they are “distinct from amendments to pleadings under Rule 15, which relate to

matters that occurred prior to the filing of the original pleading.” See Carter v. Bigelow, 787 F.3d

1269, 1278 (10th Cir. 2015) (quoting 6A Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 1504 (3d ed.2014)). “Rule 15(d) gives trial courts broad discretion to

permit a party to serve a supplemental pleading setting forth post-complaint transactions,

occurrences or events.” Walker v. United Parcel Serv., Inc., 240 F.3d 1268, 1278 (10th Cir.

2001). As a general matter, “the standard used by courts in deciding to grant or deny leave to

supplement is the same standard used in deciding whether to grant or deny leave to amend.”

Fowler v. Hodge, 94 F. App’x 710, 714 (10th Cir. 2004); see also Sw. Nurseries, LLC v. Florists

Mut. Ins., Inc., 266 F. Supp. 2d 1253, 1256 (D. Colo. 2003) (stating that “the court should apply

the same standard for exercising its discretion under Rule 15(d) as it does for deciding a motion

under Rule 15(a)”). Therefore, leave to supplement a complaint under Rule 15(d) “should be



                                                   9
liberally granted unless good reason exists for denying leave, such as prejudice to the

defendants.” Predator Int’l, Inc. v. Gamo Outdoor USA, Inc., 793 F.3d 1177, 1186 (10th Cir.

2015) (quoting Walker, 240 F.3d 1268, 1278 (10th Cir. 2001)). Likewise, leave to supplement

may be denied if the Court determines the proposed amendment or supplementation would be

futile. See Foman v. Davis, 371 U.S. 178, 182 (1962) (leave to amend under Rule 15(a) may be

denied when it would be futile); Glatt v. Chicago Park Dist., 87 F.3d 190, 194 (7th Cir.1996)

(applying the Foman standard to Rule 15(d)).

IV. ANALYSIS

   A. Plaintiff’s Fourteenth Amendment Due Process Claim (Count 1) Fails

       The Fourteenth Amendment prohibits any state from “depriv[ing] any person of life,

liberty, or property, without due process of law.” U.S. Const. amend. XIV § 1. “In practice, this

simply means that a state can’t decide to take away a party’s property ‘unless fair procedures are

used in making that decision.’” Chiddix Excavating, Inc. v. Colorado Springs Utilities, --- F.

App’x ---, 2018 WL 2947923, at *2 (10th Cir. 2018) (unpublished) (quoting Mitchell v. City of

Moore, 218 F.3d 1190, 1198 (10th Cir. 2000)). In order to “‘prevail on either a procedural or

substantive due process claim, a plaintiff must first establish that a defendant’s actions deprived

plaintiff of a protectible property interest.’” Teigen v. Renfrow, 511 F.3d 1072, 1078 (10th Cir.

2007) (quoting Hyde Park Co. v. Santa Fe City Council, 226 F.3d 1207, 1210 (10th Cir. 2000).

“In the context of a procedural due process claim, it is only after the plaintiff first demonstrates

the existence and deprivation of a protected property interest that the plaintiff is constitutionally

entitled to an appropriate level of process.” Teigen, 511 F.3d at 1078.

       “[T]he Supreme Court defines ‘property’ in the due-process context very broadly, as a

legitimate claim of entitlement to some benefit.” Chiddix Excavating, Inc., 2018 WL 2947923, at



                                                  10
*2 (internal citation omitted). “An individual has a property interest in a benefit for purposes of

due process protection only if he has a ‘legitimate claim of entitlement’ to the benefit, as

opposed to a mere ‘abstract need or desire’ or ‘unilateral expectation.’” Teigen, 511 F.3d 1072,

1078-79 (quoting Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972)). “Such an

interest arises not from the Due Process Clause of the Constitution itself, but is created by

independent sources such as a state or federal statute, a municipal charter or ordinance, or an

implied or express contract.” Teigen, 511 F.3d at 1079 (internal citation omitted); see also Hyde

Park Co., 226 F.3d at 1210 (“Property interests are created and their dimensions are defined by

existing rules and understandings that stem from an independent source such as state law-rules or

understandings that secure certain benefits and that support claims of entitlement to those

benefits.”).

        In this case, Plaintiff’s due process claim under the Fourteenth Amendment (Count 1)

turns on whether he can establish that he possessed a protected property interest in his

employment that due process protects. See Coleman v. Utah State Charter Sch. Bd., 673 F.

App’x 822, 827 (10th Cir. 2016) (unpublished) (stating that “[a] plaintiff must show a right to

continued employment to establish a property interest in public employment that due process

protects.”). Because Plaintiff worked for Defendants as an Emergency

Firefighter/Administratively Determined (EF/AD) in 2014, his argument that he had a property

interest in his employment is stronger for that year than it is for subsequent years. Thus, the

Court analyzes Plaintiff’s 2014 due process claim separately from his claims that arise from

alleged conduct occurring after 2014.

        i. Plaintiff Suffered No Deprivation of Property in 2014

        The parties dispute whether Plaintiff’s contract for employment during the 2014 fire



                                                 11
season created a property interest. For purposes of the present analysis, the Court assumes that

Plaintiff had a property interest in his continued 2014 employment. Given this assumption, the

Court must next ask whether Defendants deprived Plaintiff of this property interest. Without

such a deprivation, there can be no due process violation. See Teigen, 511 F.3d at 1078 (plaintiff

must demonstrate deprivation of a protected property interest to maintain a Fourteenth

Amendment procedural due process claim).

       The parties do not dispute that Plaintiff was assigned to fight fires in Washington through

August 2014. Plaintiff does not assert, much less present evidence, that a need for emergency

firefighter work existed at any point during the remainder of 2014. Thus, Plaintiff has neither

asserted nor provided evidence that Defendants deprived him of employment during 2014. Nor

does Plaintiff allege or present evidence that he received any sort of reprimand or other

discipline in 2014. Indeed, he acknowledges that, because he was not notified of any formal

complaint having been filed against him in 2014, he assumed nothing came of the complaints

Mr. Griego said might be filed against him. See Compl. ¶¶ 17, 19. Thus, even assuming Plaintiff

had a property interest in 2014, Plaintiff has not presented evidence that Defendants deprived

him of that interest in 2014.

       Plaintiff argues, however, that even if Defendants did not take any disciplinary action

against him in 2014, the conduct in question occurred in 2014 and Defendants cannot deprive

Plaintiff of the right to contest findings regarding that alleged conduct by waiting until 2015 to

take any action against Plaintiff. See Doc. 21 at 7. In support of this argument, Plaintiff cites

West v. Grand County, 967 F.2d 362, 367-68 (10th Cir. 1992). West, however, concerns an

entirely different situation. The Tenth Circuit in West held that a sham reduction in force directed

at one employee does not allow the employer to circumvent the pre-termination hearing to which



                                                 12
the employee would be entitled in a non-reduction of force termination. See West, 967 F.2d at

367-68. The present case, however, does not involve a sham reduction of force. Again, no

evidence exists that any emergency firefighters were needed during the remainder of 2014 or that

any emergency firefighters worked for the Las Vegas District after August 2014.

       In addition to West being distinguishable, undisputed facts show that Defendants did not

in 2015 discipline or reprimand him for conduct that occurred in 2014. Defendants did refuse to

hire Plaintiff after 2014 based on their determination that the 2014 allegations against Plaintiff

were credible. Refusing to hire a former employee, however, is different than disciplining a

current employee. The fact that Defendants never disciplined Plaintiff for his alleged 2014

conduct is fatal to Plaintiff’s argument that Defendants deprived him of his due process rights in

2014. The question left unanswered – whether Defendants’ subsequent refusal to hire Plaintiff

constituted a due process violation – is the one the Court turns to next.

       ii. After 2014, Plaintiff Had No Property Interest Giving Rise to Due Process
       Protections

       Defendants do not dispute that Plaintiff worked as an EF/AD with the Las Vegas District

for eight straight seasons leading up to 2015. Nor do Defendants dispute that, based on the 2014

allegations that Plaintiff disputes, Defendants have since refused to hire him. Although

Defendants assert that their consideration of Plaintiff’s letters constituted a “sufficient name

clearing hearing” (Doc. 18 at 12), their primary argument is that Plaintiff’s 2014 temporary

employment ended without discipline and Plaintiff thereafter had no constitutionally protected

right to be re-hired. In response, Plaintiff proffers several arguments as to why he retained a

property interest in EF/AD employment after 2014.

       Plaintiff argues that his 2014 employment did not end “before persons could apply for the

2015 EF/AD positions in early 2015.” Doc. 35 at 1. In support of this argument, Plaintiff notes

                                                 13
that he was hired for the 2014 “fire season” and then provides evidence regarding the

indeterminate period of a fire season. The Court agrees that Plaintiff’s 2014 employment did not

contain a definite end date. However, drawing all reasonable factual inferences in favor of

Plaintiff, the Court concludes that Plaintiff’s temporary employment for the 2014 fire season

ended no later than December 31, 2014.

       The process Defendants engaged in to fill EF/AD positions in 2015 further supports the

conclusion that 2014 EF/AD firefighters did not have their employment carried over into 2015.

Rather than simply carrying employees over from 2014, Defendants returned to square one. See

Def. Ex. D (Doc. 18-4 at 1-2). They solicited applications, received applications, made their

hiring decisions, and signed new contracts. Id. This process indicates a break in employment

rather than continuous EF/AD employment. Because the evidence Plaintiff presents about the

length of the 2014 fire season cannot support a conclusion that Plaintiff’s employment continued

into 2015, Plaintiff’s argument that there was no break in employment from year to year fails.

       Even if a break in EF/AD employment occurs from year to year, however, Plaintiff next

argues that he enjoyed tenure similar to what teachers enjoy from one school year to the next.

Doc. 21 at 7-8. Plaintiff relies on Perry v. Sindermann, 408 U.S. 593 (1972) to support his

argument. Perry involved a teacher who a state college employed for four successive years,

under a series of one-year contracts. Id. at 594. When the college declined to offer the teacher a

fifth one-year contract, with no explanation or opportunity to be heard, the teacher brought a

lawsuit alleging, among other things, that the college violated his Fourteenth Amendment

procedural due process rights. Id. at 595. The teacher asserted that the college had a de facto

tenure policy and, in support, cited to language in the college’s official Faculty Guide that stated,

“the College wishes the faculty member to feel that he has permanent tenure as long as his



                                                 14
teaching services are satisfactory and as long as he displays a cooperative attitude toward his co-

workers and his superiors, and as long as he is happy in his work.” Id. at 599-600. Language

such as this, the Court held, was enough to get the teacher past summary judgment. Id. at 602

(“respondent . . . might be able to show from the circumstances of this service – and from other

relevant facts – that he has a legitimate claim of entitlement to job tenure.”).

        In so holding, however, the Supreme Court reiterated its holding in Board of Regents v.

Roth, that “the Constitution does not require opportunity for a hearing before the nonrenewal of a

nontenured teacher’s contract, unless he can show that the decision not to rehire him somehow

deprived him of an interest in ‘liberty’ or that he had a ‘property’ interest in continued

employment, despite the lack of tenure or a formal contract.” Id. at 599 (citing Board of Regents

v. Roth, 408 U.S. 564 (1972)). The terms of employment in Roth, unlike those in Perry, provided

a specific termination date and “made no provision for renewal whatsoever.” Roth, 408 U.S. at

578. Similarly, in Roth, “no state statute or University rule or policy . . . secured interest in re-

employment or [] created any legitimate claim to it.” Id. As a result, while the teacher in Roth

might have had an “abstract concern in being rehired [] he did not have a property interest

sufficient to require the University authorities to give him a hearing when they declined to renew

his contract of employment.” Id. Reading Roth and Perry together, it becomes clear that the

salient question in the present case is whether Plaintiff has some “independent source such as

state law – rules or understandings that secure certain benefits and that support claims of

entitlement to those benefits.” Roth, 408 U.S. at 577.

        Plaintiff has failed to cite an independent source upon which he can hinge a property

interest to be re-hired in 2015. Plaintiff’s attempt to hinge his asserted property interest on

provisions that applied in 2014 fails because Plaintiff was not disciplined or fired in 2014. Next,



                                                   15
Plaintiff points out that he had been hired as an EF/AD for the past eight years. Doc. 21 at 8. For

each of these years, however, Plaintiff had to re-apply and the evidence indicates that Defendants

consistently made clear to Plaintiff that his employment each year was only temporary

employment. Plaintiff has cited no case that indicates these facts would establish a property

interest.

        Plaintiff’s representation that Mr. Pino, who was the Las Vegas District’s Fire

Management Officer, would have liked to rehire him does not change this result. Doc. 21 at 8.

Plaintiff does not allege that Mr. Pino actually offered him the job after 2014 and, regardless of

what Mr. Pino would have liked to do, his wishes were subordinate to those above him who

chose not to rehire Plaintiff. Thus, Plaintiff is more similar to the teacher in Roth, who could

demonstrate no property interest in rehire, than to the teacher in Perry, who established a

property interest through language contained in his employer’s official Faculty Guide.

        As an alternative argument, however, Plaintiff asserts that the EMNRD provided the Las

Vegas District with discretion to choose its own EF/ADs and, therefore, the EMNRD had no

authority to interfere with Mr. Pino’s hiring preferences. Doc. 21 at 8. In support of this position,

Plaintiff cites section 3.12.4 of the Fire Policy and Procedures Manual which states:

        The district shall select the required number of engine bosses, engine
        crewmembers, and support staff and assign an engine boss and crewmembers to
        each engine. If the district is hiring engine crewmembers to be engine operators it
        shall designate specific crewmembers as engine operators. The district shall
        determine fire danger conditions and staff accordingly.

Id. (citing doc. 18-4 at 2-3 (emphasis added by Plaintiff)). This argument is different than other

arguments in the same section of Plaintiff’s brief. Plaintiff’s argument here is not that

Defendants deprived him of property (employment) he already had but, rather, that Defendants

interfered with his ability to obtain employment that he wanted. This argument is more similar to



                                                 16
the one Plaintiff makes in his motion to supplement his complaint: that Truax v. Raich, 239 U.S.

33 (1915) and its progeny recognize that the government cannot interfere with a person’s ability

to obtain employment from a third party. The problem with this argument as it applies to work

for the Las Vegas District is that the Las Vegas District is not a third party. Instead, the Las

Vegas District is a division of, and reports to, the EMNRD. Thus, Plaintiff is essentially arguing

that the EMNRD interfered with its own hiring decision.

         Further, Plaintiff’s own evidence indicates that while upper level management at the

EMNRD may have generally delegated hiring decisions to the individual Districts, it retained

ultimate authority over hiring decisions. For instance, Plaintiff acknowledged in the first

paragraph of his affidavit that the Las Vegas District is a subordinate division of the EMNRD.

Pl. Aff. ¶ 1 (“I was formerly employed as an Emergency Firefighter/Administratively

Determined (EF/AD) with Las Vegas Forestry District of the EMNRD.”) (emphasis added). In

his complaint, Plaintiff averred that the Deputy Secretary of the EMNRD was “responsible

generally for overseeing the Department’s Forestry Division. He was responsible for all aspects

of the Forestry Division’s internal operations, including supervision of staff, as well as programs

(including Wildfire Management).” Doc. 1-2 at 2. Mr. Pino, who was in charge of the Las Vegas

District, further acknowledged that his ability to hire whoever he wanted was limited by the

desires of those above him at the EMNRD. See Pl. Aff. ¶ 10 (“In January 2015, prior to the 2015

fire season, Mr. Pino advised me that he could not hire me or call me in for that season because

the Santa Fe office (Defendants Tudor and Delfin) would not allow him due to the time fraud

allegation that had been made against me. Then in February, he told me Defendants were going

to allow me to turn in the EF/AD application (which I did on or around March 3rd), but they still

would not allow him to hire me because of the allegations.”). And, when Plaintiff retained an



                                                 17
attorney to pursue getting him hired in 2015, his attorney wrote to the EMNRD’s Protection

Bureau Chief, not the head of the Las Vegas District. See Def. Ex. E (Doc. 18-5). Considering all

of this, even when drawing all reasonable factual inferences in favor of Plaintiff, no reasonable

jury could conclude that the EMNRD, through section 3.12.4 of the Fire Policy and Procedures

Manual, conferred on the Las Vegas Forestry District a non-revocable delegation of authority to

hire whoever it wanted, owing no deference to contrary decisions of those in upper management.

       This conclusion reduces Plaintiff’s argument to the following: upper level management at

the EMNRD violated the United States’ Constitution when it prevented lower level management

from hiring Plaintiff. For this argument to succeed, Plaintiff would have to present evidence that

he had a right to be hired. Plaintiff has not done this. As a result, regardless of whether upper

level management’s directive not to hire Plaintiff was fair or unfair, it did not violate the United

States’ Constitution.

       In sum, the Court concludes that no reasonable juror could find that Plaintiff suffered an

adverse employment action in 2014 that would give rise to due process protections and that,

subsequent to 2014, no reasonable juror could conclude that Plaintiff had a property right.

Therefore, the Court grants Defendants’ motion for summary judgment with regard to Plaintiff’s

due process claim under the Fourteenth Amendment (Count 1).

   B. Plaintiff’s Fourteenth Amendment Deprivation of Liberty Claim (Count 2) Fails
      Because No Evidence Exists That Defendants Published the Alleged Defamatory
      Statements Outside State Agencies

       The Court next considers Plaintiff’s claim that Defendants deprived him of his liberty

interest without due process of law in violation of the Fourteenth Amendment (Count 2).

Plaintiff specifically alleges that Mr. Delfin and EMNRD Cabinet Secretary David Martin made

statements in letters they wrote accusing him of “dishonesty, [and] more precisely of felony



                                                 18
criminal fraud” and “of jeopardizing the lives of his crew members”. See Doc. 21 at 10. Plaintiff

contends that Defendants sent these letters to other forestry districts within the EMNRD and

New Mexico state programs with a “directive not to hire” Plaintiff and that in so doing,

Defendants foreclosed Plaintiff from obtaining other employment opportunities. Doc. 21 at 14-

15 (alleging lost work opportunities with Las Vegas district (2016-2017), Socorro district (2016),

and Returning Heroes Program (2016)).

       The parties agree that Workman v. Jordan, 32 F.3d 475 (10th Cir. 1994) controls the

Court’s analysis of Plaintiff’s deprivation of liberty claim. In Workman, the Tenth Circuit

recognized that a person has a “liberty interest in his good name and reputation as it affects his

protected property interest in continued employment.” 32 F.3d at 480 (citing Paul v. Davis, 424

U.S. 693 (1976)); see also McDonald v. Wise, 769 F.3d 1202, 1212 (10th Cir. 2014) (“[a] public

employee has a liberty interest in his good name and reputation as they relate to his continued

employment”). Under Workman, “[t]he government infringes upon that interest when: (1) it

makes a statement that impugns the good name, reputation, honor, or integrity of the employee;

(2) the statement is false; (3) the statement is made during the course of termination and

forecloses other employment opportunities; and (4) the statement is published, in other words

disclosed publically.” McDonald, 769 F.3d at 1212 (citing Workman, 32 F.3d at 481) (brackets,

footnote, and internal quotation marks omitted). “These elements are not disjunctive, all must be

satisfied to demonstrate deprivation of the liberty interest.” Workman, 32 F.3d at 481.

       Although Defendants argue in their summary judgment motion that Plaintiff fails to meet

at least three of the Workman elements, the Court focuses on Defendants’ contention that Mr.

Delfin and Cabinet Secretary Martin’s letters were never published. See Doc. 18 at 10. In his

response brief, Plaintiff acknowledged that the Tenth Circuit has held that “intra-governmental



                                                 19
dissemination, by itself, falls short of the Supreme Court’s notice of publication: ‘to be made

public’.” See Doc. 21 at 15 (quoting Asbill v. Housing Auth. of Choctaw Nation, 726 F.2d 1499,

1503 (10th Cir. 1984). At oral argument, Plaintiff conceded that Asbill is controlling and that his

evidence is limited to intra-governmental dissemination of the letters. See Tr. at 57.

Consequently, because no evidence exists that Defendants published the alleged defamatory

statements outside of state governmental entities, the Court concludes that Plaintiff is unable to

demonstrate deprivation of a liberty interest under Workman. Defendants are therefore entitled to

summary judgment on Plaintiff’s Fourteenth Amendment deprivation of liberty claim (Count 2).

   C. Plaintiff’s State Constitutional Claim (Count 3) Fails

       Plaintiff’s third claim is a due process claim under Article II, § 18 of the New Mexico

Constitution. In New Mexico, when courts analyze “a state constitutional provision with a

federal analogue,” courts apply an “interstitial approach.” Morris v. Brandenburg, 2016-NMSC-

027, ¶ 19, 376 P.3d 836. Under this approach, courts “first examine whether an asserted [state

constitutional] right is protected under an equivalent provision of the United States

Constitution.” Id. “If the right is protected, then, under the New Mexico Constitution, the claim

is not reached.” Id. “The burden is on the party seeking relief under the state constitution to

provide reasons for interpreting the state provisions differently from the federal provisions when

there is no established precedent.” Id. (internal citation omitted).

       “In language substantively indistinguishable from that of the Fourteenth Amendment to

the United States Constitution, Article II, Section 18 of the New Mexico Constitution states, ‘No

person shall be deprived of life, liberty or property without due process of law; nor shall any

person be denied equal protection of the laws.’” State ex rel. Torrez v. Whitaker, 2018-NMSC-

005, ¶ 87, 410 P.3d 201. The Fourteenth Amendment is the federal analogue to the due process



                                                  20
provision of Article II, § 18 of the New Mexico constitution. See Morris, 2016-NMSC-027, ¶ 18

(noting that the “state constitution’s due process guarantees are analogous to the due process

guarantees provided under the United States Constitution.”).

        In this case, Plaintiff does not present any authority that his due process rights under the

state constitution would differ from the standard set forth in the analysis of these rights under the

Fourteenth Amendment, nor does he contend that the state constitution provides broader due

process protections than its federal counterpart. See e.g., E. Spire Communications, Inc. v. Baca,

269 F.Supp.2d 1310, 1324 (D.N.M. 2003) (using the federal standard to analyze the plaintiff’s

claims for violation of substantive due-process rights under the New Mexico Constitution

because the plaintiff did not present any authority that the standard under the New Mexico

Constitution would differ from the standard under the United States Constitution).

        Therefore, the Court’s analysis of Plaintiff’s Fourteenth Amendment claims applies

equally to Plaintiff’s state constitutional claim.4 Plaintiff’s claim under Article II, Section 18 of

the New Mexico constitution (Count 3) is therefore also subject to summary judgment.

    D. Plaintiff’s Breach of Contract Claim (Count 4) Fails

        Defendants lastly seek summary judgment on Plaintiff’s claim that Defendants breached

an implied written contract “established by Defendants’ Fire Policy and Procedures Manual

(FPPM) and other rules, policies, and law.” Compl. ¶¶ 60, 66; Doc. 18 at 14-15. Defendants

contend that they are entitled to summary judgment because there is no evidence supporting the



4
 Plaintiff specifically seeks injunctive relief with regard to his state constitutional claim, i.e., that the
Court “enjoin Defendants from not allowing the Las Vegas District from hiring him as an EF/AD in the
future.” See Doc. 21 at 18. As Plaintiff acknowledged at the hearing, the success of this claim hinges on
whether there is a constitutionally protected property interest. As set forth in the analysis of Plaintiff’s
Fourteenth Amendment claim, the Court has concluded that no reasonable juror could conclude that
Plaintiff had a property right after 2014. Thus, for the same reasons that applied to his federal
constitutional due process claims, Plaintiff’s state due process constitutional claim fails as well.

                                                      21
existence of a valid written contract or an enforceable implied contract between Plaintiff and

Defendants subsequent to 2014. See Doc. 18 at 15. The Court agrees.

       Plaintiff has presented evidence of a written employment contract for 2014. However, as

discussed earlier, Plaintiff was assigned to fight fires in Washington through August 2014 and he

did not present evidence that a need for firefighter work existed at any point during the

remainder of 2014. Thus, Plaintiff has neither asserted nor presented evidence that there was a

breach of the written contract for 2014. The Court concludes that no reasonable juror could find

that there was a breach of the 2014 contract.

       Subsequent to 2014, however, Plaintiff asserts the existence of an implied written

contract for employment based on his 2014 employment contract and the FPPM Plaintiff

received in connection with his 2014 employment. See Compl. ¶¶ 60, 66. “Under New Mexico

law, whether an implied contract was created is generally a question of fact.” Sullivan v. Am.

Online, Inc., 219 F. App'x 720, 721 (10th Cir. 2007) (unpublished). “Thus, only if the evidence

is insufficient to create a genuine issue of material fact regarding whether an implied contract

was established is summary judgment appropriate. Id. at 721-22 (internal citation and quotation

marks omitted). “An implied contract is created only where an employer creates a reasonable

expectation of continued employment.” Id. “An employer creates an implied contact where the

employer’s action ‘was intended, or reasonably could be interpreted by [the employee] to be

confirmation of an implied contract or a modification of the employment relationship.’” Id.

(citing Hartbarger v. Frank Paxton Co., 1993-NMSC-029, 857 P.2d 776). “A promise, or offer,

that supports an implied contract might be found in written representations such as an employee

handbook, in oral representations, in the conduct of the parties, or in a combination of

representations and conduct.” Hartbarger, 1993-NMSC-029, ¶ 6.



                                                22
       In this case, Plaintiff’s 2014 employment contract could not have given rise to an implied

contract for employment in subsequent fire seasons. Plaintiff signed a conditions of hire

agreement attesting to his understanding that his emergency firefighter/AD position was “of an

uncertain nature and [] purely temporary in duration”. (Doc. 18-1 at 6). In addition, the FPPM

reiterated that Plaintiff’s 2014 employment was of “a purely temporary duration based on

Division needs and preparedness levels.” Def. Ex. D (Doc. 18-4). The FPPM also provided that

emergency firefighters/ADs were not to consider “emergency incident assignments as their

primary means of financial support or a permanent job with guaranteed hours or benefits.” Id. at

3. In light of these unequivocal written declarations of the temporary nature and limited duration

of Plaintiff’s 2014 emergency firefighter/AD appointment, the Court concludes that Plaintiff

could not have reasonably expected that his 2014 contract would give rise to continued

employment in subsequent fire seasons.

       Nor could provisions of the FPPM gave rise to an implied employment contract. In his

response brief and at oral argument, Plaintiff failed to point to any particular provision of the

FPPM that he could reasonably have viewed as confirmation of continued employment as an

emergency firefighter/AD in subsequent fire seasons. As indicated above, the FPPM repeatedly

stated that EF/AD appointments were temporary in nature and limited in duration. Although

Plaintiff elsewhere cites to FPPM provisions concerning the hiring process, he does not point to

any aspect of those hiring provisions that could give rise to an implied employment contract.

       Thus, Plaintiff’s fourth claim fails because Plaintiff has not provided evidence of a

written contract. Defendants are therefore entitled to summary judgment as to this claim.

   E. Plaintiff’s Motion to Supplement is Denied because the Supplementation Plaintiff
      Seeks to His Complaint Would Be Futile

       Plaintiff’s complaints about Defendants’ actions do not stop with their failure to hire him

                                                 23
– he also argues that, to this day, there is interference with his property right to engage in private

employment. Specifically, he alleges that at two different times in 2018, Donald Griego, who

replaced Defendant Delfin as New Mexico’s State Forester, interfered with contracts Plaintiff

had with non-state entities. Plaintiff argues that this interference in the absence of due process is

unconstitutional because the United States Supreme Court has long recognized the “right to earn

a livelihood and to continue in employment unmolested.” Doc. 45 at 8 (quoting Truax v. Raich,

239 U.S. 33, 38 (1915)). As a result, Plaintiff seeks to supplement his complaint to include these

recent allegations against Mr. Griego. Doc. 42. Defendants argue that Plaintiff’s proposed

supplementation would be futile because Mr. Griego is entitled to qualified immunity.

Ultimately, the Court agrees with Defendants that, even taking Plaintiff’s allegations as true, the

law is not clearly established that Mr. Griego violated Plaintiff’s Fourteenth Amendment right to

due process.

       i. Factual Allegations

       Plaintiff states that on June 1, 2018, he entered into a contract with the Rainsville

Volunteer Fire Department in Mora County, New Mexico to provide firefighting services and

that he then was released prematurely from this service. Doc. 42-1 at ¶¶ 47A, 47C. Similarly, he

asserts that on July 7, 2018, the United States Forest Service hired his company to provide

equipment and services to combat a fire and that he also was prematurely released from this

service. Id. at ¶¶ 47E, 47G. Plaintiff asserts that Mr. Griego cut short both of these employment

opportunities. Id. at ¶ 47H. He does not, however, say exactly what he believes Mr. Griego did.

       Rather, Plaintiff asserts that after being released from his July employment he received a

call from an employee of EMNRD’s Las Vegas District who told Plaintiff he overheard

Returning Heroes Program Supervisor Stephanie Griego speaking to another EMNRD employee



                                                  24
and that this discussion involved getting Plaintiff released from the July employment. Id. at ¶

47F. Plaintiff then states, “[u]pon information and belief Donald Griego, State Forester, told

[Stephanie] Griego and other of EMNRD’s employees to have Plaintiff released from the [July]

fire, and was also responsible for his release from the [June] fire. Mr. Griego was the only person

who could have authorized these releases.” Id. at ¶ 47H. Significantly, Plaintiff makes no

specific allegations that tie Stephanie Griego’s alleged statements to Donald Griego other than to

assert that Donald Griego had taken actions against Plaintiff in 2014 and was likely the only

EMNRD employee with authority “to make decisions regarding the interference with the

contracts entered into between Mr. Vigil and third parties not part of the State of New Mexico

executive branch.” Id. at ¶ 47I.

        ii. Analysis

        “Qualified immunity balances two important interests—the need to hold public officials

accountable when they exercise power irresponsibly and the need to shield officials from

harassment, distraction, and liability when they perform their duties reasonably.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009). The defense of qualified immunity “is available only in

suits against officials sued in their personal capacities, not in suits against . . . officials sued in

their official capacities.”5 Cox v. Glanz, 800 F.3d 1231, 1239 n.1 (10th Cir. 2015). “[W]hen a

defendant has raised qualified immunity as a defense, the plaintiff must establish (1) that the

defendant’s action violated a federal constitutional or statutory right; and (2) that the right

violated was clearly established at the time of the defendant’s actions.” Grissom v. Roberts, 902



5
 Plaintiff failed to explicitly indicate in either his motion or his proposed supplemental complaint
whether he seeks to sue Mr. Griego in his individual capacity, his official capacity, or both. However, in
his reply brief, Plaintiff acknowledged this inadvertent error and stated that he meant to allege claims
against Mr. Griego “individually and in his official capacity” in his supplemental complaint. See Doc. 45
at 3.

                                                    25
F.3d 1162, 11 (10th Cir. 2018). “If the plaintiff fails to satisfy either part of the two-part inquiry,

a court must grant the defendant qualified immunity. The court has discretion to decide which of

the two prongs of the qualified-immunity analysis to address first.” Id. (internal citations

omitted).

        The Court begins at the second prong of the qualified immunity analysis – whether Mr.

Griego’s alleged conduct violates a clearly established right. Plaintiff asserts that the United

States Supreme Court has long recognized the “right to earn a livelihood and to continue in

employment unmolested” and that Defendant Griego’s interference with his ability to maintain

employment with non-state entities has denied him property without due process. Doc. 45 at 8

(quoting Truax v. Raich, 239 U.S. 33, 38 (1915)). Truax, however, does not clearly establish

such a general right. The passage Plaintiff quotes reads in full, “[t]he right to earn a livelihood

and to continue in employment unmolested by efforts to enforce void enactments should

similarly be entitled to protection in the absence of adequate remedy at law.” Truax, 239 U.S. at

33 (emphasis added). In a recent unpublished opinion, the Tenth Circuit read Truax narrowly,

noting that it has never extended the right against arbitrary interference with private employment

“beyond the circumstances encountered by the Supreme Court” and that, it has never explicitly

“recognized that arbitrary government interference with private employment can be a plausible

claim based on a recognized constitutional theory.” Coleman v. Utah State Charter Sch. Bd., 673

F. App’x 822, 833 (10th Cir. 2016) (unpublished).

        While Coleman is unpublished and therefore non-binding, it is persuasive. First, it

thoroughly analyzes relevant case precedent setting forth when government interference with

private employment constitutes a well-established constitutional violation. Second, Coleman

arises from a procedural posture similar to the present case: the plaintiff in Coleman sought to



                                                  26
amend her complaint to add a claim of governmental interference with private employment and

appealed the district court’s denial of her motion. Id. at 826.

       In Coleman, the founder of a charter school sought to supplement her complaint to allege

that the State Charter Board violated her due process rights when it interfered with her ability to

continue to serve on the board of directors. Id. at 826. Citing Truax, the Tenth Circuit recognized

that “the Supreme Court has established a right against arbitrary governmental interference with

private employment and that it is a recognized constitutional theory through which claims can

plausibly be brought.” Coleman, 673 F. Appx. at 833. However, it continued, “[t]he right is

heavily fact-dependent . . ..” Id. Noting the Supreme Court’s admonition “not to define clearly

established law at a high level of generality”, the Tenth Circuit concluded that none of the

settings present in previous Supreme Court cases concerned education in public and charter

schools and that “[t]o extend those cases to the charter school setting would go too far, especially

given the Supreme Court’s admonition to avoid precisely that kind of expansive holding.” Id.

(quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011).

       In denying the plaintiff’s motion to amend, the Coleman court considered many of the

same legal arguments Plaintiff now makes in the present case. For instance, the Tenth Circuit

took note of Fernandez v. Taos Mun. Schs. Bd. Of Educ., 403 F.Supp. 2d 1040, 1043 (D.N.M.

2005), several other district court cases from the Tenth Circuit, and several other circuit court

cases that interpreted Truax more broadly. The Tenth Circuit concluded, however, that these

non-binding sources did not establish a clearly defined constitutional right under the facts

presented.

       Similarly, Plaintiff’s failure to plead facts similar to Supreme Court precedent is fatal to

his motion to supplement. See Coleman, 673 F. App’x at 833 (“The right is heavily fact-



                                                 27
dependent, though, and to overcome any claim of qualified immunity, a plaintiff would have to

plead facts far more similar to Supreme Court precedent than those that Coleman has

presented.”). Plaintiff generally alleges, based on “information and belief”, that Mr. Griego had

Plaintiff released from working on two fires in 2018. Doc. 41-1 at ¶ 47H. But, how did Mr.

Griego accomplish this? This question matters because, for it to be actionable, government

interference with private employment must be arbitrary. Coleman, 673 F. App’x at 831. Further,

as the case on which Plaintiff primarily relies notes, “[p]rivate conduct generally does not occur

under color of state law, but there are exceptions and a State may be responsible where it has

exercised coercive power or has provided such significant encouragement, either overt or covert,

that the choice must in law be deemed to be that of the State.” Fernandez v. Taos Mun. Sch. Bd.

of Educ., 403 F.Supp.2d 1040, 1041 (D.N.M. 2005).6 Plaintiff’s proposed complaint does not

allege facts sufficient to demonstrate arbitrariness or coercion.

        Take the June fire first. Plaintiff asserts that the Rainsville Volunteer Fire Department

released him without stating a reason. Doc. 41-1 at ¶ 47C. He does not allege who from the state

government allegedly talked to the Rainsville Volunteer Fire Department or what anyone from

the state government said or did to have him released. Instead, he asserts that, a month after he

was released, a former colleague overheard Stephanie Griego discussing getting Plaintiff

released from the July fire and, the next day, Plaintiff was released from the July fire. Doc. 41-1

at ¶ 47F. From this, Plaintiff infers that Donald Griego “told [Stephanie] Griego and other of


6
  The Court is aware that Plaintiff did not work for a private employer. During the first fire he worked for
the Rainsville Volunteer Fire Department, and during the second fire, he worked for the United States
Forest Service. Doc. 41-2 at ¶¶ 47A, 47E. However, Plaintiff is not asserting that the non-State
governments for whom he worked did anything wrong. Instead, he is alleging that the State government
interfered with his employment with non-State government entities. Whether the State government
allegedly interfered with Plaintiff’s employment with a private entity or a non-State public entity is
immaterial. As the third party employer, the non-State governments for which Plaintiff worked are like
private employers.

                                                     28
EMNRD employees to have Plaintiff released from the Morris Creek fire [the July fire], and was

also responsible for his removal from the Ute park fire [the June fire].” Doc. 41-1 at ¶ 47H.

       While a plaintiff is allowed to allege facts based on “information and belief”, “[f]actual

allegations must be enough to raise a right to relief above the speculative level.” Bell Atlantic

Corp. et al. v. Twombly, 550 U.S. 544, 555 (2007); see also Al-Owhali v. Holder, 687 F.3d 1236,

1242-43 (10th Cir. 2012) (“At bottom, Al-Owhali claims without substantiation that he believes

there is a secret policy in place that prevents him from obtaining the book. Such a claim, without

more, is simply too speculative.”). Plaintiff’s conclusion that because a friend overheard

Stephanie Griego talking about Plaintiff being released from the July fire, that Donald Griego

must have been behind Plaintiff being released from a separate fire one month earlier is the type

of speculative conclusion the Court in Twombly found cannot support a claim. Moreover, even if

Mr. Griego did say or do something that caused Rainsville to release Plaintiff, Plaintiff has not

alleged that what Mr. Griego said or did was arbitrary or coercive. As a result, it would be futile

to allow Plaintiff to file his proposed supplemental complaint to assert a claim for

unconstitutional interference with regard to the June fire.

       With regard to the July fire, Plaintiff at least establishes a temporal connection between

Stephanie Griego’s alleged comments and his removal from this fire the next day. Plaintiff

completely fails, however, to allege how Mr. Griego, a state employee, could coerce or otherwise

cause the United States Forest Service to take any action it was not otherwise inclined to take.

Plaintiff has not cited, and the Court is not aware of, any successful governmental interference

case in which the government defendant had no apparent means to regulate, control, or exert

influence over the third-party employer. For Plaintiff’s claim to succeed, he would have to allege

how a State EMNRD employee exerted so much influence over the United States that the actions



                                                 29
of the United States were attributable to the State EMNRD. Because Plaintiff has not done this,

allowing his proposed claim related to the second fire to proceed would also be futile.

         Moreover, regardless of whether the June or July fire is at issue, Mr. Griego can only be

found liable to Plaintiff if he was placed on fair notice at the time of his alleged conduct that

such conduct would violate Plaintiff’s constitutional rights. Coleman teaches that this

determination is fact specific. Plaintiff, however, does not describe the specific conduct he

alleges Mr. Griego took. Plaintiff’s general allegation that Mr. Griego was responsible for his

removal falls short of the type of specific allegation Plaintiff must make to state a claim. Given

the numerous legitimate means through which a state employee could be responsible for a person

losing a job with a third-party employer (such as a simple poor reference), the Court cannot say it

is clearly established that Mr. Griego’s unspecified alleged conduct violated a constitutional

right.

         Thus, Plaintiff’s proposed supplementation to add Mr. Griego in his individual capacity is

futile because, even accepting the facts Plaintiff seeks to allege as true, Mr. Griego would be

entitled to qualified immunity. To the extent Plaintiff seeks to sue Mr. Griego in his official

capacity, such a claim is in reality a claim against the EMNRD. See Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989) (explaining that “a suit against a state official in his or her official

capacity is not a suit against the official but rather is a suit against the official’s office”). “A

municipality may be held liable under § 1983 when a plaintiff shows ‘the existence of a

municipal policy or custom’ and ‘a direct causal link between the policy or custom and the injury

alleged.” Allen v. Lang, 2018 WL 3045352, at *5 (10th Cir. June 20, 2018) (quoting Hinton v.

City of Elwood, 997 F.2d 774, 782 (10th Cir. 1993)); see also Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 691 (1978). In his proposed supplemental complaint, Plaintiff fails to allege that Mr.



                                                   30
Griego acted in accordance with any EMNRD custom or policy. Because Plaintiff has not

alleged an official policy or practice to establish liability under Monell, the Court concludes that

such a claim would also be futile. Therefore, the Court will deny Plaintiff’s request to

supplement his complaint.

V.   CONCLUSION

       Based on the foregoing, the Court DENIES Plaintiff’s Motion to Supplement (Doc. 42)

and GRANTS Defendants’ Motion for Summary Judgment (Doc. 18). All claims raised in

Plaintiff’s complaint are hereby dismissed with prejudice.

       IT IS SO ORDERED.



                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
                                              Presiding by Consent




                                                 31
